18-13915-dsj   Doc 35-1 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit A -
                      Compromise Agreement Pg 1 of 5
18-13915-dsj   Doc 35-1 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit A -
                      Compromise Agreement Pg 2 of 5
18-13915-dsj   Doc 35-1 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit A -
                      Compromise Agreement Pg 3 of 5
18-13915-dsj   Doc 35-1 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit A -
                      Compromise Agreement Pg 4 of 5
18-13915-dsj   Doc 35-1 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit A -
                      Compromise Agreement Pg 5 of 5
